United States Court of Appeals
                                                                             Fifth Circuit

                                                                          FILED
                                                                        April 13, 2005
                   IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                               _____________________                       Clerk
                                    No. 04-51130
                               _____________________

UNITED STATES OF AMERICA
                     Plaintiff - Appellee
                         v.
RAMON LOYA-ESCOBEDO
                     Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-934-ALL
                          ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand     the    case    to   the   Western   District   of   Texas,    El     Paso

Division for resentencing is GRANTED.

             IT    IS     FURTHER    ORDERED   that   Appellee’s   alternative

request for an extension of time to file the Appellee’s brief 14

days from the denial of Appellee’s motion to vacate and remand is

DENIED as moot.




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.